Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-7,14-26 pertains to group I  and Species III  that read on             Fig 7  for continuing prosecution  without traverse in the communication with the Office on 03/02/2022  is acknowledged.


Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 (post-AIA ) that forms the basis for the rejections under this section made in this office action.
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 1-7, 20-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Karasawa et al. (US 2002/0135027) thereafter Karasawa 027.( of record document #1 in the US Patent Application Publication  section in Applicant IDS filed on 12/23/2020.
	With regard to claim 1, Karasawa  027 discloses ( the abstract, Fig 13)
a semiconductor structure, comprising:
a first conductive line;(fig 13, first conductive line is the gate line under via hole 90a , in line with the gate 20,22 para [0083], para [0124]).
a first conductive segment electrically coupled to the first conductive line through a conductive via;( Fig 13, first conductive segment 32b,para [0130], conductive via 92a , para [0146]).
a second conductive segment configured to electrically couple the first conductive segment with a third conductive segment disposed over an active area and disposed between the first conductive segment and the third conductive segment;( Fig 13, second conductive segment 40, ,para [0103] , third conductive segment 16b, para [0078])  and
a gate disposed between first conductive segment and the third conductive segment,( Fig 13, gate 22)
wherein a top surface of the second conductive segment is above a top surface of the gate.(shown in Fig 13) 
With regard to claim 21, Karasawa  discloses ( the abstract, Fig 13) a semiconductor structure, comprising:
a first conductive line; ;(fig 13, first conductive line is the gate line under via hole 90a , in line with the gate 20,22 para [0083], para [0124]).
a first conductive segment electrically coupled to the first conductive line through a conductive via; ( Fig 13, first conductive segment 32b,para [0130], conductive via 92a , para [0146]).
a second conductive segment configured to electrically couple the first conductive segment with a third conductive segment disposed over an active area and disposed between the first conductive segment and the third conductive segment; ;( Fig 13, second conductive segment 40, ,para [0103] , third conductive segment 16b, para [0078])  and
a gate disposed between first conductive segment and the third conductive segment,( Fig 13, gate 20 or 22,( para [0082][0083])
`wherein a height of the first conductive segment is greater than a height of the third conductive segment.(Shown  in Fig 13)
With regard to claim 2, 3, 4, 5, Karasawa 027 discloses ( the abstract, Fig 13).a semiconductor structure wherein a height of the first conductive segment is greater than a height of the third conductive segment. (Shown  in Fig 13)
 Or, wherein the first conductive segment and the third conductive segment are disposed at two sides of the second conductive segment. (Shown  in Fig 13)
Or, wherein a current path is formed from the first conductive line through the conductive via, the first conductive segment and the second conductive segment to the third conductive segment.( Shown  in Fig 13)
Or, wherein one end of the conductive via is in contact with the first conductive line, and another end of the conductive via is in contact with a portion of the first conductive segment.
.( Shown  in Fig 13)
With regard to claim 6 , 7, Karasawa 027 discloses ( the abstract, Fig 13).a semiconductor structure further comprising:
a second conductive line electrically coupled to a fourth conductive segment through a second conductive via, wherein the fourth conductive segment is disposed over the active area.
( Fig 13, second conductive segment 40, para [0103], fourth conductive segment 32a.,para [0103].[0104])
Or, wherein the second conductive line and the first conductive line are parallel to each other.( Shown in Fig 13)
With regard to claim 22,23, 24, Karasawa 027 discloses ( the abstract, Fig 13).a semiconductor structure, wherein the first conductive segment ( Shown in Fig 13, first conductive segment 32b para [0130],  and the third conductive segment ( third conductive segment 16b, para [0078])  are disposed at two sides of the second conductive segment.(second conductive segment 40, para [0103],)
Or, wherein a current path is formed from the first conductive line through the conductive via ( via 90 a and 92 a , para [0106], [0124]and the second conductive segment to the third conductive segment.
Or, wherein one end of the conductive via is in contact with the first conductive line, and another end of the conductive via is in contact with a portion of the first conductive segment.
(shown in Fig 13, via 90a ,92a on top of the first conductive line)
	
                                    ALLOWABLE SUBJECT MATTER

4. 	 Claims 14-20 are allowed.
             The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed SEMICONDUCTOR STRUCTURE having the limitations:
--"a first conductive via above the first conductive segment;
a first conductive line above the first conductive via;
a second conductive segment electrically coupled to the first conductive line through a third conductive segment, the first conductive segment, and the first conductive via; and
a gate, wherein the third conductive segment crosses over the gate. “--.
In combination with all other limitations as recited in claim 14.

5. 	 Claims 25-26 are  objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
Claim 25-26 are considered allowable since the prior fails to teach or suggest the limitations:
--"further comprising :a second conductive line electrically coupled to a fourth conductive segment through a second conductive via, wherein the fourth conductive segment is
Disposed. “—
In combination with all other limitations as recited in claim 25.

6.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

7.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).
                                                     CONCLUSION

8.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6.30 PM US Eastern Time  .If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                               /THINH T NGUYEN/                                                               Primary Examiner, Art Unit 2897